Citation Nr: 1116359	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefit to include aid and attendance and/or housebound for surviving spouse, to include the threshold question of whether the appellant is the Veteran's surviving spouse and a proper claimant for the benefits sought.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.  He died in July 1993.  The appellant married the Veteran in July 1981 and claims to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2010, the appellant testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.  At the time of the hearing, the appellant submitted additional evidence, including a handwritten letter to the Board, and in a signed statement waived initial RO consideration of this new evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

In November 2008, the RO denied service connection for DIC, death pension, and accrued benefits because the appellant could not be recognized as the Veteran's surviving spouse.  In the June 2009 statement of the case, the issue was listed as entitlement to DIC, death pension and accrued benefit to include entitlement to aid and attendance and/or housebound for surviving spouse.  However, review of the file shows that the appellant was previously denied benefits because she was not found to be the Veteran's surviving spouse.  Since surviving spouse status is a threshold requirement for any death benefit, the Board must address the issue as characterized on the title page.  

The Board observes that, in a November 2006 decision, the Board denied the appellant's claim for recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits and that the appellant did not seek reconsideration of the decision or file an appeal with the United States Court of Appeals for Veterans Claims (Court).  Thus, the Board's November 2006 decision is final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen the appellant's claim is as stated on the title page.  It appears that the RO declined to reopen this claim in the currently appealed administrative decision issued in November 2008.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

(The Board also notes that a June 2007 RO administrative decision, which also denied benefits to the appellant because she could not be recognized as the Veteran's surviving spouse, cannot be considered a final decision because the appellant filed her current claim for death benefits in May 2008, or within 12 months of the June 2007 decision.  See 38 C.F.R. §§ 20.302, 20.1103 (2010) (determination by agency of original jurisdiction must be appealed within one year from the date that that agency mails notice of the determination to the appellant or that determination will become final).  A May 2008 RO rating decision denying service connection for the cause of the Veteran's death was brought on behalf of the Veteran's two children and is not the subject of this appeal.)


FINDINGS OF FACT

1.  In a November 2006 decision, the Board found that the appellant could not be recognized as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits and properly notified the appellant of this decision; the appellant decided not to seek reconsideration of the Board's determination or appeal to the Court and the Board's decision is final.

2.  Evidence received since the November 2006 Board decision regarding the appellant's claim for recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The Board's November 2006 decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has not been received, and the claim for entitlement to DIC, death pension, and accrued benefit to include aid and attendance and/or housebound for surviving spouse, to include the threshold question of whether the appellant is the Veteran's surviving spouse and a proper claimant for the benefits sought, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Factual Background

The appellant seeks VA survivor benefits based upon her claimed status as the Veteran's "surviving spouse."  She maintains that because she remained in contact with the Veteran after their divorce in 1993, and had not remarried, she should be considered his "surviving spouse" and awarded survivor benefits on that basis.

As noted above, the Veteran died in July 1993.  According to a certified copy of his death certificate prepared by the state medical examiner's office, the Veteran died of stenotic coronary atherosclerosis, or a heart attack, in a Mobile, Alabama, infirmary.  His marital status was reported in block 16 as "divorced."  


In December 1993, the appellant filed her first claim for DIC, death. and accrued benefits.  In her application, the appellant conceded that she did not live continuously with the Veteran from the date of marriage to the date of death and reported that she and the Veteran had separated on December 23, 1992.  She also noted that "My husband had mental problems."  Her claim for the cause of the Veteran's death was denied in a January 1994 rating decision because the Veteran was not service-connected for any disability at the time of his death and because the evidence failed to establish that the cause of the Veteran's death was the result of a disability or injury incurred in or aggravated by his period of active service or was due to a disability diagnosed within a year following his discharge from service.  

Subsequently provided to VA and associated with the claims file were: copies of the notarized marriage certificate, which showed that the appellant and the Veteran were married in July 1981 in Tuscaloosa County, Alabama; a notarized copy of a judgment of divorce dated January 25, 1993 from the clerk of the Circuit-District Court of Greene County, Alabama; notarized birth certificates of the couple's two children born in 1984 and 1990; and a notarized copy of the September 1993 decision of the Social Security Administration granting the children entitlement to monthly benefits based on the death of their father.  

In March 1994, the appellant's mother submitted a signed statement in which she reported that the appellant was separated from the Veteran in December 1991 and that since that separation the appellant and her children had been living with her until the Veteran's death in July 1993.

An April 1994 administrative decision of the RO denied the claim of the children for payment of death benefits due to their income.  

In August 2002, the appellant again claimed entitlement to DIC, death, and accrued benefits.  VA correspondence dated in September 2002 notified the appellant that she had to provide new and material evidence to reopen her claim, which had been earlier denied in January 1994.  In a March 2003 administrative decision, the RO denied entitlement to death benefits because the appellant could not be recognized as the Veteran's surviving spouse.  In her April 2003 notice of disagreement, and her September 2003 Substantive Appeal, the appellant claimed that though she was divorced, she had been married to the Veteran up to the date of his death and that she and her children had lived with the Veteran until the divorce.  She also claimed that she and her children were the only surviving heirs of the Veteran.

On appeal to the Board from the March 2003 administrative decision, the Board remanded the claim to the RO in March 2005, so that the appellant could receive proper notice of the information and evidence needed to substantiate her status as the Veteran's surviving spouse.  Such a notice was sent to the appellant in August 2005.

In signed October 2005 correspondence, the appellant stated that she and her two children were entitled to the Veteran's VA benefits because she was married to the Veteran for ten years and attended to him when he got sick before they separated.  She also renewed a request for a hearing.  

In October 2006, the appellant testified before a Veterans Law Judge at a hearing in Washington, D.C., on whether she was entitled to recognition as the Veteran's surviving spouse for purposes of VA benefits.  During the Board hearing, the appellant testified that she and the Veteran had been married for 10 years and had two children and that for part of that time the Veteran had suffered from paranoid schizophrenia.  She said that the Veteran denied he was a paranoid schizophrenic and that the couple divorced in January 1993.  She testified that she had to divorce the Veteran because of his illness and that she was now being treated for paranoid schizophrenia.  She said that she had to leave him because he was sick and he was making her sick too.  She also testified that she stayed in contact with the Veteran after their divorce and had never remarried.  She was not sure, but said that she thought the Veteran might have started having psychiatric problems in 1988 or 1989 when he started saying he saw helicopters that were out to get him and she seemed to suggest these psychiatric problems caused his fatal heart attack.

In November 2006, the Board issued its decision finding that the appellant was not the Veteran's legal spouse at the time of his death.  The decision noted that the couple married in July 1981 and did not remarry after their divorce in January 1993.  

In February 2007, the appellant filed a request to reopen her claim seeking DIC, death, and accrued benefits as the Veteran's surviving spouse and submitted two statements from physicians diagnosing the appellant's various conditions.  Noting its March 2003 decision and the Board's November 2006 decision, a June 2007 RO administrative decision then denied benefits to the appellant and found that she could not be recognized as the Veteran's surviving spouse.

In August 2007, the appellant filed to reopen the claim of her children for DIC benefits.  In the subsequent May 2008 rating decision, the RO denied service connection for the cause of death.  

In May 2008, within 12 months of the June 2007 denial of her claim to reopen, the appellant again filed to reopen her claim for DIC, death, and accrued benefits.  In this application, she noted that she was the Veteran's wife.  She later submitted statements from two physicians about her diagnoses and in a September 2008 statement said that her physical and mental health was disabled and that she would be helped greatly if she could obtain a widow's benefit.  In the November 2008 administrative decision now on appeal, the RO denied this claim because the appellant and the Veteran were divorced and the appellant could not be recognized as the Veteran's surviving spouse under VA laws and regulations.



In a November 2010 statement, the appellant suggested she should be awarded surviving spouse DIC benefits because she had physical and emotional problems that prevented her from working and she wanted the Veteran's children to complete college.

During her November 2010 Board hearing, the appellant testified that she and the Veteran did not live together in the same house after the divorce.  He lived in Mobile, Alabama, and she lived in Boligee, Alabama.  She also said that she had helped the Veteran with some of his problems and some of his bills.

III.  Legal Criteria

Generally, a claim, which has been denied, may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The term "surviving spouse" means a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  For VA death benefits entitlement purposes, the Veteran must have been married to the appellant for over one year or for any period of time if a child was born of the marriage.  38 C.F.R. § 3.54.

IV.  Analysis

Upon review of the record, the Board finds that the additional testimony of the appellant since the prior final denial of this claim in November 2006, and statements from physicians about the appellant's health, are new, in that this evidence was not previously of record, but it is not material, in that it does not raise a reasonable possibility of substantiating the claim.  As noted above, the basis of denial in November 2006 was that the appellant and the Veteran could not be legally considered married on the date of his death.  The evidence received since the November 2006 denial consists of additional statements and testimony from the appellant reiterating her previous arguments.  This newly submitted evidence does not indicate that the appellant and the Veteran continuously cohabitated from the death of their marriage to the date of his death.  Rather, the appellant testified to the opposite and it reiterates previously submitted evidence that the appellant's marriage to the Veteran was broken and not repaired.  In the November 2010 hearing, the appellant conceded that she and the Veteran did not live in the same house or in the same city after their divorce.  As this evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, it cannot serve to reopen the claim.
Under these circumstances, the Board finds that new and material evidence has not been received and the criteria for reopening the claim seeking recognition as the Veteran's surviving spouse for the purpose of payment of DIC compensation are not met.


ORDER

As new and material evidence has not been received, the claim for entitlement to DIC, death pension, and accrued benefit to include aid and attendance and/or housebound for surviving spouse, to include the threshold question of whether the appellant is the Veteran's surviving spouse and a proper claimant for the benefits sought, is not reopened.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


